Bell, J.
We are of opinion that the court below erred in sustaining the exceptions to the indictment. The indictment alleges all that is necessary to be alleged in an indictment for an aggravated assault and battery. Article 488 of the Penal Code says that an assault or battery becomes aggravated when committed in a court of justice. This indictment charges that the assault was unlawfully and willfully committed “ in a court of justice then and there being in session.” We think this is sufficient. It is not necessary to allege that the court was lawfully in session, or to specify what court it was in. which the offence was committed, or that it was a court of any particular grade.
Reversed and remanded.